                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                          )
                                                  )
                        v.                        )
                                                  )      Docket No. 1:18-cr-10307-MLW
DAREN DEJONG                                      )
                                                  )
                        Defendant.                )
                                                  )


                 DEFENDANT’S NOTICE PER ORDER OF THE COURT

       The defendant, Daren DeJong, by and through undersigned counsel, hereby respectfully

provides notice to this Honorable Court of his intention not to file a motion to withdraw his

sentencing memorandum previously filed under seal. The defendant further requests the

sentencing memorandum he previously filed, see ECF#49, be replaced with the sentencing

memorandum attached as Exhibit 1 to this Court’s Memorandum and Order, dated April 29, 2019,

and docketed for the public record.

Dated: April 30, 2019                     Respectfully submitted,
                                          DAREN DEJONG
                                          By and through his attorney,

                                           /s/ R. Bradford Bailey
                                          R. Bradford Bailey, BBO#549749
                                          BRAD BAILEY LAW, P.C.
                                          44 School Street, Suite 1000B
                                          Boston, Massachusetts 02108
                                          Tel.: (857) 991-1945
                                          Fax: (857) 265-3184
                                          brad@bradbaileylaw.com




                                             1
                                           Certificate of Service

         I, R. Bradford Bailey, hereby certify that on this the 30th day of April, 2019, I caused a true copy
of the foregoing Defendant’s Notice Per Order of the Court to be served upon all necessary parties via
CM/ECF system.

                                                   /s/ R. Bradford Bailey
                                                  R. Bradford Bailey




                                                      2
